DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.
Claims 1, 11, and 18 have been amended.  
Claims 1-20 are pending.

Response to Amendment
Amendments to Claims 1, 11, and 18 are acknowledged.  



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub 2015/0120475 “Pedley”, in view of US Pat Pub2008/0249865 “Angell”, further in view of US Pat Pub 2017/0116589 “Krishnaiah”, also in view of US Pat Pub 2017/0220771 “Toupin”.

As per Claims 1 and 11, Pedley discloses a non-transitory computer-readable media comprising computer-readable instructions stored thereon that when executed by one or more processors cause the one or more processors to perform a process and a system, comprising:
creating a mirror-cart linked with the user identifier (Pedley: [0019], shopping cart contains one or a plurality of goods that the individual shopper intends to purchase. A hand-held communications device is configured to generate a virtual cart that is a content list reflecting the contents of the shopping cart.  The virtual cart of Pedley is being interpreted to be the claimed “mirror-cart.” The virtual cart includes an itemized list of the goods and quantities of individual ones of the goods contained in the shopping cart); 
generating a respective entry in the mirror-cart corresponding to each of one or more items selected for purchase by the user (Pedley: [0019], hand-held communications device generates the virtual cart by any suitable process, including, e.g., scanning a bar code of each of the goods when placed into the shopping cart. Preferably the hand-held communications device visually displays and updates the virtual cart when each of the goods is placed into the shopping cart), wherein generating the respective entry comprises:
receiving data related to a corresponding item from the user (Pedley: [0023], hand-held communications device can be operated as a customer operated purchasing device for use in a process to permit a customer to scan items to an electronic sales receipt list);
determining an identification of the corresponding item and a price for the corresponding item based on the data (Pedley: [0021] remote server assigns prices to the individual goods contained in the virtual cart, tallies a total cost including applicable sales taxes, etc. [0029], ran object can be scanned by the hand-held communications device in order to add the item to a virtual cart.  Image recognition programming can be used to identify a product or barcode of a product to identify a product);
adding the identification of the corresponding item to the mirror-cart (Pedley: [0033], virtual cart list module monitors operation of the product scan and maintains a list of items in the virtual cart); and
adding the price of the corresponding item to the mirror-cart (Pedley: [0021] remote server assigns prices to the individual goods contained in the virtual cart, tallies a total cost including applicable sales taxes, etc.);
generating an invoice based on the price of each of the one or more items in the mirror-cart upon generating the respective entry corresponding to each off the one or more items (Pedley: [0021] remote server assigns prices to the individual goods contained in the virtual cart, tallies a total cost including applicable sales taxes, etc.;
updating the invoice, wherein the invoice generates a total price of all items in the mirror-cart (Pedley: [0021], remote server assigns prices to the individual goods contained in the virtual cart, tallies a total cost including applicable sales taxes, etc., and communicates the virtual cart including the total cost to the POS); 
transferring the invoice to the point of sale terminal that is identified (Pedley: [0021], “The remote server 50 assigns prices to the individual goods 15 contained in the virtual cart 30, tallies a total cost 47 including applicable sales taxes, etc., and communicates the virtual cart 30 including the total cost 47 to the POS 40. “ (emphasis added)); and
receiving payment confirmation from the point of sale terminal after completing the checkout (Pedley: [0022] individual shopper tenders a payment at a register (point of sale terminal) and a receipt can be communicated to the hand-held communication device).  

Pedley fails to disclose the following limitations: 
receiving a user identifier for a user, wherein the user is at a retail location, and wherein the user identifier is unique;
determining whether the user identifier exists in an accounts database;
upon determining the user identifier does not exist in the accounts database, automatically creating, without input from the user, a user account associated with the user identifier in the accounts database;
receiving a request from a user to checkout the items in the mirror-cart, wherein the request indicates completion of shopping and a desire to make payment;
identifying a point of sale terminal at the retail location for completing the checkout upon receiving the request; 
delivering an indicator to a user device identifying the point of sale terminal for making the payment.

Angell teaches a non-transitory computer-readable media comprising computer-readable instructions stored thereon that when executed by one or more processors cause the one or more processors to perform a process and a system, comprising:
receiving a user identifier for a user, wherein the user is at a retail location, and wherein the user identifier is unique (Angell: [0093],camera images of the customer and/or the customer’s vehicle are analyzed to identify the customer and the customer’s profile data).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Pedley to include a unique user identifier as taught by Angell, with the virtual-cart enabled purchasing in an in-store environment as taught by Pedley with the motivation of sending targeted marketing messages based on a customer profile (Angell: [0009]).

Pedley and Angell fail to disclose the following limitations:
determining whether the user identifier exists in an accounts database;
upon determining the user identifier does not exist in the accounts database, automatically creating, without input from the user, a user account associated with the user identifier in the accounts database;
receiving a request from a user to checkout the items in the mirror-cart, wherein the request indicates completion of shopping and a desire to make payment;
identifying a point of sale terminal at the retail location for completing the checkout upon receiving the request; 
delivering an indicator to a user device identifying the point of sale terminal for making the payment.

Krishnaiah teaches a non-transitory computer-readable media comprising computer-readable instructions stored thereon that when executed by one or more processors cause the one or more processors to perform a process and a system, comprising:
receiving a request from a user to checkout the items in the mirror-cart, wherein the request indicates completion of shopping and a desire to make payment (Krishnaiah: [0048] user may click on a button on the shopping app at the user device to indicate to the system that the user is ready to checkout and pay for the products placed in the shopping cart);
identifying a point of sale terminal at the retail location for completing the checkout upon receiving the request (Krishnaiah: [0049] “the store associates' locations and movements may be detected and tracked by the merchant devices 140 they carry with them. As shown in FIG. 5, a merchant device 140 in the back of aisle one, another merchant device 140 is in the front of aisle 4, and still another merchant device 140 is at the far right back of the store. The locations of the respective merchant devices 140 may indicate the location of the store associates. The system may determine from the nearby store associates which is the closest and available store associate in view of the location of the user 110. A store associate may be select to help the user 110 with the checkout process.”; [0055] “At step 306, the system may communicate the information of the user 105 and the list of products placed in the user 105's shopping cart to the merchant device 140 of the selected store associate.”); 
delivering an indicator to a user device identifying the point of sale terminal for making the payment (Krishnaiah: [0056], communicate information about the selected store associate (portable point of sale terminal) to the user device ).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Pedley and Angell to include identifying a point of sale for completing the checkout as taught by Krishnaiah, with the virtual-cart enabled purchasing in an in-store environment as taught by Pedley and Angell, with the motivation to combine being that the new combined system provides the ability to reduce traffic bottlenecks at a checkout counter (Krishnaiah: [0005]) and  the system may determine which store associates are not currently busy or helping other shoppers or store associates assigned with the least number of shoppers in queue. (Krishnaiah, [0049]).

Pedley, Angell, and Krishnaiah fail to disclose the following limitations:
determining whether the user identifier exists in an accounts database;
upon determining the user identifier does not exist in the accounts database, automatically creating, without input from the user, a user account associated with the user identifier in the accounts database. 

Toupin teaches the following limitations:
determining whether the user identifier exists in an accounts database (Toupin: [0061] records of the database are searched for an account associated with an email address (user identifier) to find an existing on-line account);
upon determining the user identifier does not exist in the accounts database, automatically creating, without input from the user, a user account associated with the user identifier in the accounts database (Toupin: [0057], capturing primary information of a new customer such as an e-mail address (user identifier) and generates an account for the customer). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Pedley, Angell, and Krishnaiah to include automatically creating a user account as taught by Toupin, with the virtual-cart enabled purchasing in an in-store environment as taught by Pedley, Angell and Krishnaiah, with the motivation allowing customers access to corresponding customer in-store on-line accounts (Toupin: [0044]) .

As per Claims 2 and 12, Pedley and Angell fail to disclose, but Krishnaiah teaches a non-transitory computer-readable media and system, wherein the identifying of the point of sale terminal is based on at least one of a detected user location, the point of sale device that is designated for mirror-cart purchases, a self-checkout point of sale terminal, or the point of sale terminal that has the least traffic (Krishnaiah: [0049]). 


As per Claims 3 and 13, Pedley and Angell fail to disclose, but Krishnaiah teaches a non-transitory computer-readable media and system, wherein identifying the point of sale terminal comprises identifying an arrival time or the arrival time identifying a future time window for the user to arrive at the identified point of sale terminal (Krishnaiah: [0055]).

As per Claims 4 and 14, Pedley discloses a non-transitory computer-readable media and system, wherein to generate the respective entry in the mirror-cart, the one or more processors further execute computer-readable instructions to:
determine the price of the one or more items from a pricing database (Pedley: [0021] and [0043]); and
add the one or more items to a mirror database associated with the mirror-cart (Pedley: [0021] and [0043]).

As per Claims 5 and 15, Pedley discloses a non-transitory computer-readable media and system, wherein the data related to each of the one or more items received from the user comprises an indicator and/or an identifier of each of the one or more items (Pedley: [0031].  

As per Claims 6 and 16, Pedley discloses a non-transitory computer-readable media and system, wherein the indicator and/or identifier for each of the one or more items comprises a machine-readable code associated with each respective item of the one or more items (Pedley: [0019]).  

As per Claims 7 and 17, Pedley fails to disclose, but Angell teaches a non-transitory computer-readable media and system, wherein the one or more processors further execute computer-readable instructions to:
receive an indication from the user to remove an item from the mirror-cart (Angell: [0081]);
update the mirror-cart by removing the respective entry from the mirror-cart of the item to be removed  (Angell: [0081]); and
update the invoice to reflect the removal of the item from the mirror-cart  (Angell: [0081]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Pedley to include updating a virtual cart when items are removed as taught by Angell, with the virtual-cart enabled purchasing in an in-store environment as taught by Pedley with the motivation of maintaining a dynamic, accurate, real-time listing of the contents of each container (cart) (Angell: [0081]).


As per Claims 8 and 18, Pedley fails to disclose, but Angell teaches a non-transitory computer-readable media and system, wherein the one or more processors further execute computer-readable instructions to:
analyze the one or more items in the mirror-cart to identify additional items the user may be interested in purchasing (Angell: [0045]);
present the additional items to the user for user selection (Angell: [0046]); and
update the mirror-cart upon receiving the user selection of t one or more of the additional items (Angell: [0051]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Pedley to include identifying additional items the user may be interested in purchasing as taught by Angell, with the virtual-cart enabled purchasing in an in-store environment as taught by Pedley with the motivation of sending targeted marketing messages based on a customer profile (Angell: [0009]).


As per Claims 9 and 19, Pedley discloses a non-transitory computer-readable media and system, wherein the one or more processors further execute computer-readable instructions to:
receive an indication of completion of the payment form the point of sale terminal (Pedley: [0022]); and
delete the mirror-cart upon receiving the indication of the completion of the payment (Pedley: [0022]).  

As per Claims 10 and 20, Pedley fails to disclose, but Angell teaches a non-transitory computer-readable media and system, wherein the one or more processors further execute computer-readable instructions to: 
analyze the one or more times in the mirror-cart to predict a recipe based on a machine learning model (Angel: [0048]); 
determine one or more missing items in the mirror-cart needed for the recipe (Angel: [0051]); and 
suggest the one or more missing items to the user for selection (Angell: [0051]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Pedley to include identifying additional items the user may be interested in purchasing as taught by Angell, with the virtual-cart enabled purchasing in an in-store environment as taught by Pedley with the motivation of sending targeted marketing messages based on a customer profile (Angell: [0009]).

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed August 5, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub 2015/0120475 “Pedley”, in view of US Pat Pub2008/0249865 “Angell”, further in view of US Pat Pub 2017/0116589 “Krishnaiah”, also in view of US Pat Pub 2017/0220771 “Toupin”.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687